United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.C., Appellant
and
U.S. POSTAL SERVICE, GRAND CENTRAL
STATION POST OFFICE, New York, NY,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 18-1707
Issued: April 3, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On September 11, 2018 appellant, through counsel, filed a timely appeal from an April 10,
2018 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.3

1
In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

3
The Board notes that, following the April 10, 2018 decision, OWCP received additional evidence. However,
section 501.2(c)(1) of the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the
evidence in the case record that was before OWCP at the time of its final decision. Evidence not before OWCP will
not be considered by the Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded
from reviewing this evidence for the first time on appeal. Id.

ISSUE
The issue is whether appellant has met her burden of proof to establish knee and back
conditions causally related to the accepted factors of her federal employment.
FACTUAL HISTORY
On July 10, 2017 appellant, then a 60-year-old window clerk, filed an occupational disease
claim (Form CA-2), assigned OWCP File No. xxxxxx319, alleging that her knees swelled from
walking on the floors in the lobby while at work.4 She related that, after her injury, she worked as
a window clerk. Appellant further related that, as a lobby director, she was required to stand and
walk around which caused swelling and pain in her knees. She noted that she returned to her
physician and started treatment for her lower back injury. Appellant reported that her physician
explained that it was “all related.” She indicated that she first became aware of her condition and
realized its relationship to her federal employment on May 1, 2017. Appellant stopped work on
July 3, 2017. No additional evidence was submitted.
By development letter dated July 14, 2017, OWCP informed appellant that the evidence of
record was insufficient to establish her claim. It advised her of the type of medical and factual
evidence needed and she was asked to respond to a questionnaire, which sought clarification on
whether she was claiming an occupational disease or traumatic injury based on the definitions
provided. In a separate letter of even date, OWCP also requested that the employing establishment
provide additional information in response to appellant’s allegations.
In a June 21, 2017 attending physician’s report, Dr. Ellen S. Ginsberg, an attending Boardcertified anesthesiologist, noted a history that appellant was a window clerk at the employing
establishment and that she presented for reevaluation. She recounted that appellant reported a
history of low back pain radiating to her left hip and left leg, but recently she experienced increased
pain. Appellant also experienced secondary pain in both knees, but mainly on the left side.
Dr. Ginsberg noted a history of appellant’s medical, family, and social background. She discussed
findings on physical examination and assessed sprain of ligaments of the lumbar spine, subsequent
encounter, unspeciﬁed internal derangement of unspeciﬁed knee, lumbar radiculopathy, and left
side lumbago with sciatica. Dr. Ginsberg responded, “yes, see history” when asked whether she
believed the condition was caused or aggravated by an employment activity. She determined that
appellant was totally disabled from June 14 through August 2011. Dr. Ginsberg advised that she
was permanently partially disabled, noting that she had performed light work from August 2011
through the present with restrictions.
In a July 10, 2017 narrative statement, appellant related that, in June 2011, she fell from a
chair and injured her lower back. Thereafter, she experienced constant pain from her injury.
Appellant returned to work with restrictions. She noted that on or about May 1, 2017 she was
asked to work as a lobby director. Appellant contended that by the end of her workday she had
4

Prior to the instant claim, appellant filed a traumatic injury claim (Form CA-1) for a back injury sustained on
June 14, 2011 when she fell against boxes while at work. OWCP accepted her claim, assigned OWCP File No.
xxxxxx061, for lumbar radiculopathy. By decision dated November 21, 2014, it also accepted that appellant sustained
a recurrence of disability from March 14 through May 20, 2013 causally related to her accepted June 14, 2011
employment injury. By decision dated February 11, 2015, OWCP granted her a schedule award for 13 percent
permanent impairment of the left lower extremity. The award covered a period of 37.44 weeks and ran from April 21,
2014 through January 8, 2015.

2

swelling in her knees and more pain than usual in her lower back. She resumed treatment from
her physician who advised her to report this new injury to her employer, stop work, and obtain
treatment for her injury.
Appellant submitted a July 5, 2017 disability certificate from Dr. Henry Hall, a
chiropractor. Dr. Hall indicated that appellant could return to work on October 3, 2017. He noted
that she had been unable to work since July 3, 2017. Appellant had a preexisting lower back injury
and a new complaint of a left knee injury.
By letter dated July 18, 2017, an employing establishment customer services supervisor,
controverted appellant’s claim, contending that she had not established fact of injury.
Dr. Ginsberg, in an August 22, 2017 letter, reevaluated appellant on that date and verified
that she had been treating appellant in her office due to injuries sustained from a “workmen’s
compensation” case. She opined that appellant was unable to engage in full-duty work.
By decision dated September 22, 2017, OWCP denied appellant’s occupational disease
claim, finding that she had failed to submit a rationalized medical opinion explaining how her
diagnosed conditions were causally related to the accepted factors of her federal employment.
Reports dated September 6 through 18, 2017 from Dr. Hall were received. Dr. Hall
provided objective findings on examination and assessed thoracic and lumbar subluxation and low
back pain.
Additional reports dated September 6 through 18, 2017 from Dr. Ginsberg were also
received. Dr. Ginsberg performed applications of high-frequency transcutaneous neurosimulator
(TENS) therapy to treat appellant’s cervical and lumbar pain.
In a letter received by OWCP on October 10, 2017, appellant, through counsel, requested
a telephonic hearing before an OWCP hearing representative.
Reports dated September 20, 2017 through March 5, 2018 from Dr. Ginsberg were
received. Dr. Ginsberg performed further applications of high-frequency TENS therapy to treat
appellant’s cervical and lumbar pain. In attending physician’s reports dated October 24, 2017 and
January 10 and March 6, 2018, she listed June 14, 2011 as the date of injury. Dr. Ginsberg
reexamined her and continued to assess sprain of ligaments of the lumbar spine, subsequent
encounter, unspeciﬁed internal derangement of unspeciﬁed knee, lumbar radiculopathy, and
lumbago with sciatica, unspecified side. She continued to respond “yes, see history” when asked
whether she believed the condition was caused or aggravated by an employment activity.
Dr. Ginsberg advised that appellant was totally disabled from all work. In a letter dated
December 30, 2017, she noted that she first treated appellant for a work-related low back injury
that occurred on June 14, 2011. Dr. Ginsberg related that she subsequently returned to modified
duties as a window clerk where she sold stamps and money orders and received packages. She
was able to sit on a stool and avoid excessive sitting, standing, walking, and heavy lifting.
Dr. Ginsberg related that appellant was doing relatively well until around April/May 2017 when
her job duties were increased to include working as a greeter and customer service representative
in the lobby. Appellant was required to continuously stand for one hour or more per day.
Dr. Ginsberg indicated that she reevaluated appellant for pain management on June 21, 2017.
Appellant claimed that constant standing had not only caused an exacerbation of her low back
injury, but also caused secondary pain in both knees, worse on the left side. Dr. Ginsberg
3

referenced the findings, lumbar and bilateral knee diagnoses, treatment plan, and work restrictions
set forth in her June 21, August 22, and October 24, 2017 examinations. She related that, in her
firm professional opinion, the exacerbation of appellant’s low back injury and new injuries to her
knees were caused by her new job as a greeter and customer service representative. Dr. Ginsberg
opined that constant standing put undue strain on the lumbosacral disc and caused radiculopathy
and sciatica to recur. She further opined that the change in mechanics of the lumbosacral spine
from constant standing put undue pressure on both knees. Dr. Ginsberg indicated that the findings
of bilateral knee magnetic resonance imaging (MRI) scan reports correlated with the positive
physical findings in her evaluations. She advised appellant to refrain from all job activities,
continue chiropractic and physical therapy, and see an orthopedist for treatment and possible
surgery of the secondary injuries to her knees.
Dr. Hall, in reports dated September 20, 2017 through March 6, 2018, again provided
objective findings on examination and reiterated his assessment of thoracic and lumbar subluxation
and low back pain.
MRI scan reports dated November 13, 2017 from Dr. Michael Yuz, a diagnostic
radiologist, revealed an impression of grade 1 degeneration of the posterior horn medial meniscus
and lateral collateral ligament sprain of the right knee and a high-grade partial thickness
acromioclavicular tear and marrow edema of the patella with grade 2 to 3 chondromalacia of the
left knee.
In a report dated December 21, 2017, Dr. David R. Capiola, a Board-certified orthopedic
surgeon, indicated that a left leg ultrasound was negative for deep venous thrombosis. He found
a 2.5 centimeter popliteal cyst.
On March 20, 2018 appellant submitted March 3 and 8, 2018 letters from two coworkers,
describing their lobby work duties.
Appellant also submitted a March 16, 2018 letter from Dr. Ginsberg. Dr. Ginsberg
clarified her December 30, 2017 report by noting that the employing establishment had
acknowledged that appellant was required to stand one hour each day as part of her increased work
duties. She advised that, in her professional opinion, standing continuously for one hour a day
was the direct precipitating cause of the exacerbation of appellant’s low back pain, as well as, the
cause of her bilateral knee derangement.
In subsequent reports dated March 13 through 30, 2018, Dr. Ginsberg performed additional
applications of high-frequency TENS therapy to treat appellant’s cervical and lumbar pain.
Dr. Hall, in reports dated March 13 through April 3, 2018, restated his thoracic and lumbar
assessments.
By decision dated April 10, 2018, an OWCP hearing representative affirmed the
September 22, 2017 decision, finding that Dr. Ginsberg had failed to provide a rationalized opinion
explaining how the diagnosed conditions were caused or aggravated by appellant’s federal
employment factors. She further found that appellant’s claims under OWCP File No. xxxxxx319
and OWCP File No. xxxxxx061 should be administratively combined as her prior work-related

4

back injury had been cross-referenced in the present claim for work-related knee and back
conditions.5
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA,6 that an injury was sustained in the performance of duty as alleged,
and that any disability or medical condition for which compensation is claimed is causally related
to the employment injury.7 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.8
To establish that an injury was sustained in the performance of duty in an occupational disease
claim, a claimant must submit the following: (1) medical evidence establishing the presence or
existence of the disease or condition for which compensation is claimed;9 (2) a factual statement
identifying employment factors alleged to have caused or contributed to the presence or occurrence
of the disease or condition;10 and (3) medical evidence establishing that the employment factors
identified by the claimant were the proximate cause of the condition for which compensation is
claimed or, stated differently, medical evidence establishing that the diagnosed condition is
causally related to the employment factors identified by the claimant.11
The medical evidence required to establish causal relationship is rationalized medical
opinion evidence. The opinion of the physician must be based on a complete factual and medical
background of the employee, must be one of reasonable certainty, and must be supported by
medical rationale explaining the nature of the relationship between the diagnosed condition and
the specific employment factors identified by the employee.12
In any case where a preexisting condition involving the same part of the body is present
and the issue of causal relationship therefore involves aggravation, acceleration, or precipitation,

5

OWCP subsequently combined OWCP File Nos. xxxxxx061 and xxxxxx319 with OWCP File No. xxxxxx319
identified as the master file.
6

S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59 ECAB 178 (2007); Joe D. Cameron, 41 ECAB
153 (1989).
7
J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
8

K.M., Docket No. 15-1660 (issued September 16, 2016); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).
9

Michael R. Shaffer, 55 ECAB 386 (2004).

10

Marlon Vera, 54 ECAB 834 (2003); Roger Williams, 52 ECAB 468 (2001).

11

Beverly A. Spencer, 55 ECAB 501 (2004).

12

See J.R., Docket No. 17-1781 (issued January 16, 2018); I.J., 59 ECAB 408 (2008).

5

the physician must provide a rationalized medical opinion that differentiates between the effects
of the work-related injury or disease and the preexisting condition.13
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish knee and back
conditions causally related to the accepted factors of her federal employment.
In support of her claim, appellant submitted medical evidence, including a series of reports
from her physician, Dr. Ginsberg. In her reports, Dr. Ginsberg indicated that appellant reported a
history that she was employed as a window clerk at the employing establishment and that she
always suffered from low back pain radiating to her left hip and left leg, but recently she
experienced increased pain. She also indicated that appellant reported having secondary pain in
both knees, mainly on the left side. Dr. Ginsberg discussed findings on examination and diagnosed
sprain of ligaments of the lumbar spine, subsequent encounter; unspecified internal derangement
of unspecified knee; lumbar radiculopathy; and left side lumbago with sciatica. She performed
high-frequency TENS therapy to treat appellant’s lumbar and cervical pain and restricted appellant
from a return to work.
Dr. Ginsberg, in her October 24, 2017 and January 10 and March 6, 2018 reports,
responded “yes, see history” with regard to whether she believed that the condition was caused or
aggravated by an employment activity. The Board has held, however, that when a physician’s
opinion on causal relationship consists only of checking “yes” to a form question, without
explanation or rationale, that opinion has little probative value and is insufficient to establish a
claim.14
In reports dated December 30, 2017 and March 16, 2018, Dr. Ginsberg opined that an
exacerbation of appellant’s June 14, 2011 employment-related back condition and her new knee
injuries had been caused by her employment duties as a greeter and customer service
representative. She noted that, following appellant’s accepted June 14, 2011 employment-related
back injury, appellant returned to work in a modified-duty window clerk position, which allowed
her to perform her duties while sitting on a stool to avoid excessive sitting, standing, walking, and
heavy lifting. Dr. Ginsberg further noted, however, that, in April/May 2017, appellant was
assigned increased work duties as a greeter and customer service representative in the lobby, which
required her to continuously stand for one hour or more a day. She explained that constant standing
put undue strain on the lumbosacral disc and caused radiculopathy and sciatica to recur.
Dr. Ginsberg further explained that the change in mechanics of the lumbosacral spine from
constant standing put undue pressure on both knees. The Board has held that a report is of limited
probative value regarding causal relationship if it does not contain medical rationale explaining
how a given medical condition/disability was related to employment factors.15 While Dr. Ginsberg
generally noted that standing for one hour or more per day caused strain resulting in radiculopathy
and put pressure on both knees, this explanation does not provide sufficient rationale to explain
13

Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.3e (January 2013).

14

See M.O., Docket No. 18-1056 (issued November 6, 2018); Deborah L. Beatty, 54 ECAB 340 (2003).

15

See Y.D., Docket No. 16-1896 (issued February 10, 2017) (finding that a report is of limited probative value
regarding causal relationship if it does not contain medical rationale describing the relation between work factors and
a diagnosed condition/disability).

6

the specific mechanism of injury. A mere conclusory opinion provided by a physician without the
necessary rationale explaining how and why the incident or work factors were sufficient to result
in the diagnosed medical condition is insufficient to meet a claimant’s burden of proof to establish
a claim.16
Appellant also submitted a report dated December 21, 2017 by Dr. Capiola who indicated
that a left leg ultrasound was negative for deep venous thrombosis and who found a 2.5 centimeter
popliteal cyst. The Board has held that medical evidence that does not offer an opinion regarding
the cause of an employee’s condition is of no probative value on the issue of causal relationship.17
This report, therefore, is insufficient to establish appellant’s claim.
Appellant also submitted a series of chiropractic treatment reports completed by Dr. Hall,
who noted that she had a preexisting lower back injury and a new complaint of a left knee injury.
Section 8101(2) of FECA provides that the term physician, as used therein, includes chiropractors
only to the extent that their reimbursable services are limited to treatment consisting of manual
manipulation of the spine to correct a subluxation, as demonstrated by x-ray to exist and subject
to regulation by the Secretary.18 These reports of Dr. Henry are of no probative value on the
relevant issue of causal relationship as he is not considered a physician as he did not diagnose a
subluxation based on the results of an x-ray.19
The record also contains diagnostic testing reports including the results of a November 13,
2017 MRI scan. However, diagnostic studies lack probative value as they do not address whether
the employment incident caused any of the diagnosed conditions.20 Therefore, such reports are
insufficient to establish appellants claim.
Finally, appellant submitted statements from coworkers as to her employment duties.
These statements are irrelevant to the issue of causal relationship and, additionally, lay persons
such as coworkers are not competent to render a medical opinion.21
The Board finds that appellant has not submitted rationalized, probative medical evidence
sufficient to establish knee and back conditions causally related to the accepted factors of her
federal employment. Appellant therefore has not met her burden of proof.
On appeal counsel contends that appellant has submitted sufficient medical evidence to
establish causal relationship and therefore her claim should be accepted. For the reasons explained
16

J.D., Docket No. 14-2061 (issued February 27, 2015).

17

See L.B., Docket No. 18-0533 (issued August 27, 2018); D.K., Docket No. 17-1549 (issued July 6, 2018).

18

See 20 C.F.R. § 10.311; M.B., Docket No. 17-1378 (issued December 13, 2018).

19

See 5 U.S.C. § 8101(2) of FECA provides as follows: (2) physician includes surgeons, podiatrists, dentists,
clinical psychologists, optometrists, chiropractors, and osteopathic practitioners within the scope of their practice as
defined by State law. The term physician includes chiropractors only to the extent that their reimbursable services are
limited to treatment consisting of manual manipulation of the spine to correct a subluxation as demonstrated by x-ray
to exist and subject to regulation by the secretary. See M.B., Docket No. 17-1378 (issued December 17, 2018);
Merton J. Sills, 39 ECAB 572, 575 (1988).
20

See J.S., Docket No. 17-1039 (issued October 6, 2017).

21

See B.R., Docket No. 17-1661 (issued January 4, 2018); James A. Long, 40 ECAB 538 (1989).

7

above, the Board finds that the evidence of record is insufficient to meet appellant’s burden of
proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish knee and back
conditions causally related to the accepted factors of her federal employment.
ORDER
IT IS HEREBY ORDERED THAT the April 10, 2018 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: April 3, 2019
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

8

